Citation Nr: 0401027	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  96-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to a temporary total rating based upon 
hospitalization for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from June 1970 to April 
1977 and from August 1981 to May 1991.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in July 1995 and 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied 
entitlement to service connection for a psychiatric 
disability and entitlement to a temporary total rating based 
upon hospitalization for a service-connected disability.   

In November 1997, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

This matter was remanded to the RO in May 1998 and March 
2003. 

The issue of entitlement to a temporary total rating based 
upon hospitalization for a service-connected disability is 
addressed in the remand portion of this decision.  


FINDING OF FACT

Dysthymia first manifested in service.


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claim, 
and that the duty to notify requirements of the VCAA have in 
effect been satisfied.  The veteran and his representative 
have been provided with a statement of the case and a 
supplemental statement of the case that discuss the pertinent 
evidence and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  In a letter dated in April 
2002, the VA notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The veteran's representative has been 
given the opportunity to submit written argument.  The VA 
notified the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  All available service medical records were 
obtained.  The veteran was afforded VA psychiatric 
examinations in December 1993, May 1995, and July 2000.  
Pertinent treatment records were obtained.  There is no 
identified relevant evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  

As will be discussed below, this decision effects a complete 
grant of the benefit sought on appeal and appellate review of 
this claim may be conducted without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if psychosis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for dysthymia.  There is competent 
medical evidence which establishes that the dysthymia was 
incurred in service.  Service medical records reveal that the 
veteran had symptoms of nervousness and irritability in 
service.  A November 1990 service medical record indicates 
that the veteran's sarcoidosis manifested itself with 
increased nervousness, irritability and insomnia.  A February 
1991 service medical record notes that a recommendation was 
made to possibly treat the veteran with antidepressants.  The 
veteran separated from service in May 1991.  At the hearing 
before the Board in November 1997, the veteran indicated that 
in 1990, he was prescribed antidepressants.  He indicated 
that he was taken off the antidepressants.  The veteran 
stated that in 1991, he was treated at the VA and was started 
on antidepressants again.  VA treatment records show that the 
veteran was prescribed Elavil in October 1992.     

A December 1993 VA psychiatric examination report indicates 
that the veteran reported that for the last two and a half 
years, he has felt nervous.  He stated that since six months 
after discharge, he has felt depressed.  The diagnosis was 
post traumatic stress disorder (PTSD) and dysthymia.  The 
examiner indicated that the overall impression was that the 
veteran had both PTSD and chronic depression related to his 
experiences during the last several years in service.  The 
examiner noted that the veteran was apparently forced to take 
a medical discharge after 17 years and 10 months of service.  
The examiner indicated that although the veteran appeared to 
have post traumatic dysthymia, his overall symptoms appear 
most consistent with the diagnoses of PTSD and dysthymia.  
The examiner indicated that it seemed possible that the 
veteran's depression was severe enough to be major 
depression.  

A May 1995 VA examination report reflects a diagnosis of post 
traumatic stress disorder and dysthymia.  The examiner based 
the diagnosis of post traumatic stress disorder upon an 
unverified stressor event.  A July 2000 VA examination report 
reflects a diagnosis of depressive disorder, not otherwise 
specified and rule out alcohol abuse.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  The Board 
finds that the December 1993 medical opinion by the VA 
examiner to have great evidentiary weight.  The Board finds 
that the VA examiner, as a psychiatrist, has special 
knowledge in the field of psychiatry and is competent to 
render a medical opinion as to the etiology and onset of the 
dysthymia.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The 
Board also finds the December 1993 VA medical opinion to have 
great evidentiary weight because the VA examiner examined the 
veteran, reviewed the veteran's medical records and service 
records, and was familiar with the veteran's medical history.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD, since the 
evidence shows that the veteran does not have a current 
diagnosis of PTSD, the veteran did not engage in combat with 
the enemy and there is no credible supporting evidence that 
the claimed inservice stressors occurred.  As noted above, 
the December 1993 and May 1995 VA examination reports reflect 
diagnoses of PTSD.  However, the most recent VA examination 
in July 2000 does not reflect a current diagnosis of PTSD.  
Furthermore, the diagnoses in the December 1993 and May 1995 
VA examination reports were based upon unverified stressor 
events.   

The Board finds that the evidence does not show that the 
veteran personally participated in a fight or encounter with 
a military foe or hostile unit or instrumentality.  The Board 
notes that the veteran was not awarded a medal indicative of 
combat.  Thus, the Board finds that this evidence is not 
satisfactory proof that the veteran engaged in combat with 
the enemy.  

Since the evidence of record does not show that the veteran 
is a combat veteran, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The veteran reported that he has PTSD due to witnessing an 
officer being hacked to death by North Koreans while he was 
stationed in the Demilitarized Zone.  The veteran also 
indicated that while he was stationed in Alaska, he witnessed 
the death of his best friend.  He stated that his friend was 
burned after being set on fire.  The veteran stated that he 
tried to put the fire out with a blanket.  

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The RO made 
attempts to verify the stressor events.  In February 1999, 
the RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and requested supporting evidence.  
In February 1999, the USASCRUR requested additional 
information.  In a May 1999 letter, the USASCRUR indicated 
that they were unable to verify that the veteran's friend was 
burned in Alaska.  The Board finds that the persuasive 
evidence of record establishes that the veteran does not 
currently have PTSD, the veteran did not engage in combat 
with the enemy and there is no credible supporting evidence 
of the claimed inservice stressors.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for PTSD.   

In summary, as the competent medical evidence of record 
demonstrates that the dysthymia was incurred in service, the 
Board finds that the credible and probative evidence in this 
case supports the veteran's claim, and a grant of service 
connection for dysthymia is warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Accordingly, service connection for 
dysthymia is granted.


ORDER

Entitlement to service connection for dysthymia is granted.


REMAND

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations which implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).    

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue of entitlement to a temporary total 
rating based upon hospitalization for a service-connected 
disability.  The Board notes that the VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  VCAA.  38 U.S.C. § 5103A(b)(1), (2).  

The Board finds that a VA medical opinion is necessary before 
the claim for entitlement to a temporary total rating based 
upon hospitalization for a service-connected disability can 
be decided.  The veteran contends that he was hospitalized at 
a VA medical facility from January 23, 2000 to February 22, 
2000 due to his service-connected history of pulmonary 
sarcoidosis.  The hospital records for that time period 
indicate that the veteran was hospitalized for pneumococcal 
pneumonia complicated by sepsis and a pneumococcal 
pericardial effusion.  The Board notes that there is medical 
evidence of record which indicates that the service-connected 
sarcoidosis predisposes the veteran to pneumonia.  A November 
1990 service medical record indicates that the sarcoidosis 
predisposed the veteran to upper respiratory infections and 
pneumonia.  The Board finds that a VA medical opinion is 
necessary to determine whether the pneumococcal pneumonia, 
which led to the hospitalization of the veteran from January 
23, 2000 to February 22, 2000, was related to the service-
connected history of pulmonary sarcoidosis.  A medical 
opinion is also needed as to whether the veteran was 
predisposed to pneumonia due to the service-connected history 
of pulmonary sarcoidosis. 

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain a VA medical 
opinion from an appropriate specialist to 
determine whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the 
pneumococcal pneumonia, which led to the 
hospitalization of the veteran from 
January 23, 2000 to February 22, 2000, 
was related to the service-connected 
history of pulmonary sarcoidosis and 
whether the veteran was predisposed to 
pneumonia due to the service-connected 
history of pulmonary sarcoidosis.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  The specialist 
should provide the complete rationale for 
all conclusions reached.  The report of 
the medical opinion should be associated 
with the veteran's VA claims folder.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a temporary total 
rating based upon hospitalization for a 
service-connected disability.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



